Exhibit 10.2

RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is dated as of June 23,
2014, is between TOTAL SYSTEM SERVICES, INC., a corporation organized under the
laws of the State of Georgia (the “Company”), and PHILIP W. TOMLINSON, a
resident of the State of Georgia (“Executive”), and shall be effective on the
date on which Executive is no longer a member of the Board of Directors of the
Company (the “Effective Date”). In consideration of the employment or continued
employment of Executive with the Company, the benefits provided to Executive
under that certain Transition and Retirement Agreement between the parties dated
as of the date hereof (the “Retirement Agreement”), and other good and valuable
consideration, including all compensation and benefits paid by the Company to
Executive, the receipt and sufficiency of which is acknowledged by the parties,
the parties agree:

1. Acknowledgments.

(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has had or will have access to Confidential Information
(as defined below). Executive understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company and its affiliates (collectively, the “Company Group”), and that the
improper use or disclosure of such Confidential Information by Executive would
cause irreparable harm to the Company Group. Accordingly, Executive agrees that
the restrictive covenants contained in this Agreement are reasonable, fair, and
necessary to protect the Company Group’s legitimate business interests in
safeguarding its Confidential Information and that any claim or cause of action
of Executive against the Company Group will not constitute a defense to the
enforcement of such restrictive covenants.

(b) Executive acknowledges that an important part of Executive’s duties is, has
been, or will be to advance the business of the Company Group by directly or
through the supervision of others, developing and maintaining substantial
relationships with prospective or existing clients of the Company Group and/or
developing and maintaining the goodwill of the Company Group associated with
(i) an ongoing business, commercial or professional practice, or (ii) a specific
geographic location, or (iii) a specific marketing or trade area.

(c) Executive acknowledges that in the course of Executive’s employment with the
Company, Executive has, does or will customarily and regularly solicit clients
or prospective clients and/or customarily and regularly engage in making sales
or obtaining contracts for products or services to be performed by others,
and/or perform each of the following duties: (i) have the primary duty of
managing the enterprise in which the Executive is employed; (ii) customarily and
regularly direct the work of two or more employees; and (iii) have the authority
to hire or fire other employees or have particular weight given to Executive’s
suggestions and recommendations as to the hiring, firing, advancement,
promotion, or any other change of status of other employees and/or by reason of
the Company Group’s investment of



--------------------------------------------------------------------------------

time, training, money, trust, exposure to the public, or exposure to clients,
vendors, or other business relationships, (x) gain a high level of notoriety,
fame, reputation, or public persona as the Company Group’s representative or
spokesperson or (y) gain a high level of influence or credibility with the
Company Group’s clients, vendors, or other business relationships and/or be
intimately involved in the planning for or direction of the business of the
Company Group or a defined unit of the business of the Company Group and/or
obtain selective or specialized skills, knowledge, abilities, or client contacts
or information.

2. Protection of Confidential Information.

(a) Non-disclosure of Confidential Information. From and after the Effective
Date, Executive shall hold in confidence all Confidential Information and shall
not, either directly or indirectly, use, transmit, copy, publish, reveal,
divulge or otherwise disclose or make accessible any Confidential Information to
any person or entity without the prior written consent of the General Counsel of
the Company. Executive’s obligation of non-disclosure as set forth herein shall
continue for so long as the information in question continues to constitute
Confidential Information. The restrictions in this section 2 are in addition to
and not in lieu of any other obligations of Executive to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement. Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means data or information relating to the business of
the Company Group that has been or will be disclosed to Executive or of which
Executive becomes aware as a consequence of or through Executive’s relationship
with the Company Group and which has value to the Company Group or, if owned by
someone else, has value to that third party, and is not generally known to the
Company Group’s competitors. Confidential Information includes, but is not
limited to, trade secrets, information regarding clients, contractors and the
industry not generally known to the public, strategies, methods, books, records
and documents, technical information concerning products, equipment, services
and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Executive, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential. Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Executive without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

 

2



--------------------------------------------------------------------------------

(c) Notice to Company Group. In the event Executive is requested or required
pursuant to any legal, governmental, or investigatory proceeding or process or
otherwise to disclose any Confidential Information, Executive shall promptly
notify the General Counsel of the Company in writing (in no event later than
five business days prior to the disclosure unless disclosure is required in less
than five days, in which event Executive shall notify the Company Group as soon
as possible), so that the Company Group may seek a protective order or other
appropriate remedy, or, if it chooses, waive compliance with the applicable
provision of this Agreement. Executive shall cooperate with the Company Group to
preserve the confidentiality of such Confidential Information consistent with
applicable law or court order, and shall use Executive’s best efforts to limit
any such disclosure to the minimum disclosure necessary to comply with such law
or court order.

3. Protection Against Unfair Competition. Executive agrees and covenants that
for a period of two (2) years from and after the Effective Date, Executive shall
not, directly or indirectly, whether through Executive or through another person
or entity, perform any of the Prohibited Activities (as defined below) in the
Territory (as defined below) or any part thereof for or on behalf of Executive
or any other person or entity that competes with the Business of the Company
Group (as defined below) or any part thereof.

(a) For purposes of this Agreement, Executive’s “Prohibited Activities” means
activities of the type conducted, provided, or offered by Executive pursuant to
this Agreement within two (2) years prior to the Effective Date, including
supervisory, management, operational, business development, maintenance of
client relationships, corporate strategy, community relations, public policy,
regulatory strategy, sales, marketing, investor relations, financial,
accounting, human resource, technical and other similar or related activities
and including service as a director or in any similar capacity.

(b) For purposes of this Agreement, the “Territory” means the United States of
America, Mexico, Canada, Europe, and Brazil plus any other geographic area(s) in
which Executive is performing services for or on behalf of the Company Group as
of the Effective Date.

(c) For purposes of this Agreement, the “Business of the Company Group” means
the business of (a) providing payment processing, merchant services and related
payment services to financial and nonfinancial institutions, and (b) providing
general-purpose reloadable prepaid debit cards and payroll cards and alternative
financial services to underbanked consumers and others, or similar or related
businesses or activities conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the Effective Date.

4. Non-solicitation of Clients. Executive agrees and covenants that for a period
of two (2) years from and after the Effective Date, Executive shall not solicit
or attempt to solicit, directly or by assisting others, any business from any of
the Company Group’s clients, including actively sought prospective clients, with
whom Executive had Material Contact during Executive’s employment, during
Executive’s service as a director or during any other provision of services to
the Company Group, in each case for purposes of providing products or services
that are competitive with those provided by the Company Group.

 

3



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, products or services shall be considered
competitive with those provided by the Company Group if such products or
services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the Effective Date.

(b) For purposes of this Agreement, the term “Material Contact” means contact
between Executive and each client or potential client (i) with whom Executive
dealt on behalf of the Company Group, (ii) whose dealings with the Company Group
were coordinated or supervised by Executive, (iii) about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive’s association with the Company Group, or (iv) who receives products
or services authorized by the Company Group, the sale or possession of which
results or resulted in possible compensation, commissions, or earnings for
Executive within two (2) years prior to the Effective Date.

5. Non-solicitation of Employees. Executive agrees and covenants that for a
period of two (2) years from and after the Effective Date, Executive shall not
solicit or attempt to solicit, directly or by assisting others, any person who
was an employee of the Company Group on, or within six (6) months before, the
date of such solicitation or attempted solicitation and with whom Executive had
contact while employed by, or serving as a director of, the Company, for
purposes of inducing such person to leave the employment of the Company Group.

6. Non-disparagement. Executive agrees not to make, publish or communicate to
any person or entity or in any public forum (including social media) at any time
any defamatory or disparaging remarks, comments or statements concerning any of
the Company Group, any of its affiliates, or any of their respective directors,
officers and employees. Notwithstanding the foregoing, this section 6 does not
in any way, restrict or impede Executive from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency.

7. Enforcement. Executive acknowledges and agrees that a breach of any of the
restrictive covenants set forth in this Agreement would cause irreparable damage
to the Company Group, the exact amount of which would be difficult to determine,
and that the remedies at law for any such breach would be inadequate.
Accordingly, Executive agrees that, in addition to any other remedy that may be
available at law, in equity, or hereunder, the Company Group shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any breach of any of the restrictive covenants
set forth in this Agreement. In any action for injunctive relief, the prevailing
party will be entitled to collect reasonable attorneys’ fees and other
reasonable costs from the non-prevailing party.

8. Tolling. In the event the enforceability of any of the restrictive covenants
in this Agreement are challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such restrictive covenants, and
Executive is not immediately enjoined from breaching any of the restrictive
covenants herein, then if a court of competent jurisdiction later finds that the
challenged restrictive covenant is enforceable, the time periods set forth in
the challenged restrictive covenant(s) shall be deemed tolled upon the filing of
the claim or counterclaim in court seeking or challenging the enforceability of
this Agreement until the

 

4



--------------------------------------------------------------------------------

dispute is finally resolved and all periods of appeal have expired; provided,
however, that to the extent Executive complies with such restrictive covenant(s)
during such challenge, the time periods set forth in the challenged restrictive
covenant(s) shall not be deemed tolled.

9. Notification to Subsequent Employer. Executive agrees to notify any
subsequent employer or entity for which Executive would serve as a member of the
board of directors of such entity or in a similar capacity of the existence and
terms of this Agreement. In addition, Executive authorizes the Company Group to
provide a copy of this Agreement to third parties, including but not limited to
Executive’s subsequent, anticipated, or possible future employers or entities on
which Executive may serve or intend to serve on their board of directors or in a
similar capacity.

10. Proprietary Rights.

(a) Ownership of Work Product. Executive acknowledges and agrees that all
writings, works of authorship, technology, inventions, discoveries, ideas and
other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by
Executive individually or jointly with others during the period of Executive’s
employment by, or service as a director of, the Company and relating in any way
to the business or contemplated business, research or development of the Company
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), patents and other intellectual property rights therein
arising in any jurisdiction throughout the world and all related rights of
priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of the Company.

(b) Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by, or serving as a director of, the Company at the relevant
times, to the extent permitted by law, all of the Work Product consisting of
copyrightable subject matter is “work made for hire” as defined in 17 U.S.C. §
101 and such copyrights are therefore owned by the Company. To the extent that
the foregoing does not apply, Executive hereby irrevocably assigns to the
Company, for no additional consideration, Executive’s entire right, title and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
is to be construed as reducing or limiting the Company’s rights, title or
interest in any Work Product or Intellectual Property Rights so as to be less in
any respect than that the Company would have had in the absence of this
Agreement.

(c) Further Assurances; Power of Attorney. During and after Executive’s
employment by, or service as a director of, the Company, Executive agrees to
reasonably cooperate with the Company to (i) apply for, obtain, perfect and
transfer to the Company all

 

5



--------------------------------------------------------------------------------

Work Product as well as all Intellectual Property Rights in the Work Product in
any jurisdiction in the world, and (ii) maintain, protect and enforce the same,
including, without limitation, executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as may be requested by the Company. Executive
hereby irrevocably grants the Company power of attorney to execute and deliver
any such documents on Executive’s behalf in Executive’s name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company may have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by Executive’s
subsequent incapacity.

(d) No License. Executive understands that this Agreement does not, and shall
not be construed to, grant Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software or other tools made available to Executive by
the Company.

11. Use of IT Systems. Executive acknowledges and agrees that all contents of
the Company Group’s information technology resources and communications systems
(collectively, “IT Systems”) are the property of the Company Group. Executive
shall not transmit any Trade Secrets, Confidential Information or Work Product
stored in the Company’s IT Systems to or via any unsecure source, including
Executive’s personal e-mail accounts or electronic storage devices. Executive
has no expectation of privacy whatsoever in any e-mail, file, data, document,
facsimile, telephone conversation, public social media post, conversation or
message, or any other kind or form of information or communication transmitted
to, received or printed from, or stored or recorded on the Company Group’s IT
Systems. Executive acknowledges and agrees that the Company Group has the right
to monitor, intercept and review, without further notice, Executive’s activities
using the Company Group’s IT Systems, including but not limited to e-mail (both
outgoing and incoming), telephone conversations and voice mail recordings,
instant messages and Internet and public social media postings and activities,
and Executive consents to such monitoring.

12. Return of Property. Upon the Effective Date, or upon the Company Group’s
request at any time, Executive shall (a) immediately deliver to the Company
Group all property owned by the Company Group, including, without limitation,
keys, access cards, identification cards, security devices, credit cards,
network access devices, computers, hard drives, thumb drives or other removable
information storage devices, cell phones, documents, and any other materials
belonging to the Company Group (including but not limited to those that
constitute or contain any Confidential Information), together with all copies of
the foregoing; and (b) permanently erase all Confidential Information from any
non-Company Group computer systems and electronic storage devices that are
within Executive’s possession or control.

13. No Claims; No Conflicts. Executive agrees that Executive does not and will
not assert any rights to any Confidential Information or Work Product (including
any inventions, discoveries, concepts or ideas, or improvements thereof or
know-how related thereto) as having been made or acquired by Executive before
Executive’s employment with the Company or

 

6



--------------------------------------------------------------------------------

service as a director, or since the commencement of Executive’s employment with
or service as a director of the Company, and expressly warrants that any such
rights or potential rights are subject to and governed by this Agreement.
Executive further represents that Executive’s performance of all of the terms of
this Agreement, and the performance of Executive’s duties as an employee or
director of the Company, do not and will not breach any agreement with any other
person or entity. Executive represents and warrants that Executive has not
entered into, and will not enter into, any agreement that would conflict with
this Agreement, including any employment, non-competition, non-solicitation, or
confidentiality agreement. Executive agrees that Executive will, if requested by
the Company, deliver to the Company a complete copy of any employment,
non-competition, non-solicitation or confidentiality agreement, or related
agreement, to which Executive is or was a party and that remains or may remain
in effect.

14. Notices.

(a) All notices provided for or required by this Agreement shall be in writing
and shall be deemed to have been properly given when sent to the other party by
facsimile (confirmation of receipt required) or when received by the other party
if mailed by certified or registered mail, return receipt requested, as follows:

 

If to the Company:    

   Total System Services, Inc.    Attn: General Counsel    One TSYS Way    Post
Office Box 1755    Columbus, Georgia 31902

If to Executive:

   Philip W. Tomlinson    7498 Rolling Bend Road    Columbus, Georgia, 31904

(b) Either party hereto may change the address to which notice is to be sent by
written notice to the other party in accordance with the provisions of this
section 14.

15. Entire Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties, and supersedes and replaces any
and all other agreements, written or oral, express or implied, between Executive
and the Company concerning the subject matter hereof, with the express exception
of the Retirement Agreement and the agreements contemplated thereby, which
survive and remain in full force and effect.

16. Waiver. The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach of the same or different provisions.

17. Governing Law; Venue. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of the State of Georgia, irrespective of its choice-of-law rules.
Any action arising under or related to this Agreement, Executive’s employment
with the Company, or the cessation of Executive’s employment with the Company
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Fulton County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

 

7



--------------------------------------------------------------------------------

18. Assignability. This Agreement is personal to Executive and may not be
assigned by Executive. Any purported assignment by Employee shall be null and
void from the initial date of the purported assignment. This Agreement shall be
assignable by the Company and shall inure to the benefit of the Company and its
successors and assigns.

19. Headings and Captions. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

20. Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

21. Third Party Beneficiaries. The parties agree that the Company Group and each
member thereof are intended third party beneficiaries of this Agreement, with
full rights to enforce this Agreement. Except as stated in the preceding
sentence, this Agreement does not confer any rights or remedies upon any person
or entity other than the parties to this Agreement and their respective
successors and permitted assigns.

22. Interpretation. No provision of this Agreement or any related document shall
be construed against or interpreted to the disadvantage of any party hereto by
reason of such party’s having or being deemed to have structured or drafted such
provision.

23. Modification. No provision of this Agreement may be modified or waived
except in writing signed by Executive and a duly authorized representative of
the Company. The writing shall specifically reference this Agreement and the
provision that the Company and Executive intend to waive or modify.
Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.

24. Survival. Executive’s obligations under this Agreement shall survive the
termination of Executive’s employment and his service as director, in each case
for any reason, and shall thereafter be enforceable whether or not such
termination is claimed or found to be wrongful or to constitute or result in a
breach of any contract or of any other duty owed or claimed to be owed to
Executive by the Company.

25. Counterparts. This Agreement may be executed in two or more counterparts
(including electronically, such as by telefax or email), each of which will be
deemed an original, and all of which together will constitute one document.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties are signing this Agreement as of the date stated
in the preamble.

 

TOTAL SYSTEM SERVICES, INC. By:   /s/G. Sanders Griffith, III

Name:   G. Sanders Griffith, III Title:   Senior Executive Vice President,
General Counsel and Secretary

 

PHILIP W. TOMLINSON /s/Philip W. Tomlinson Philip W. Tomlinson

 

9